Case 2:19-CV-OO429-SVW-1\/1RW Document 54 Filed 03/04/19 Page 1 of 2 Page 1D #:493

 

BERWISH LAW

PH]IIP R. BERWISH, ESQ.

 

 

 

1 12 West 34th Street - 18th Floor Te'lephone: 7 800 - 547 - 8717
New York, New York 101 20 Facsimi!e: 888 - 743 - 4723
8 Faneuil Hall Marketplace - 3rd FI. b E-mail: berwish@gmail.com

Boston, Massachusetts 02109

41 University Drive - Suite 400
Newtown, PA 18940

March 4, 2019 VYA NEXTDAYM¢IIL & VYA ECF

The Honorable Stephen V. Wilson,
U.S. District Judge
United States District Courthouse
First Street Courthouse,
350 W. lst Street - Courtroom 10A'- lOth Floor,
Los Angeles, California 90012

RE: NOAH BANK, ET. AL. vs. SUNDAY JOURNAL USA CORPORATION, et. al.
Civil Action No. 2:19-cv-00429-SVW-MRW

REQUEST TO APPEAR BY TELEPHONE FOR
THE SCHEDULED MARCH 11, 2019 STATUS CONFERENCE

Dear Judge Wilson:

.I write to request leave to appear by telephone for the March ll, 2019 Status Conference
scheduled for 3 p.m. Local counsel, attorney S. Calvin Myung, will be able to attend in person.

Undersigned counsel is based on the east coast and appearing for the Status Conference will be a
hardship, in this instance. I am prepared and plan to appear for future conferences, hearings,
motions and/or trial, when an appearance by telephone would not be appropriate and not
otherwise permitted by the court.

I am happy to call in to the court, if that is the preferred method. Otherwise, if it is helpful, the
court and the parties are welcome to use the following conference call number, which can handle
all participants, and allow everyone to be heard:

Dial - (213) 493-0800
Enter Access Code - 727529#

Counsel for the parties have scheduled a telephone conference for Wednesday, March 6, at l
p.m., in order to comply with their obligation to “meet and confer” in advance of the Status
Conference.

Case 2:19-CV-OO429-SVW-1\/1RW Document 54 Filed 03/04/19 Page 2 of 2 Page 1D #:494

To the extent this letter constitutes an ex parte request, by this letter and in accordance with the
Local Rules, I have advised opposing counsel that opposing papers must be filed not later than
3:00 p.m. on the first business day succeeding the day the ex parte was served. If counsel are not
going to oppose an ex parte application, they must inform the clerk at 213-894-2881.

Re pectfully,
'lZQK. w/¢

Philip R. Be 'sh
Counsel for the Defendants

cc: S. Calvin Myung, Esq. (V ia ecf)
David A. Cohen, Esq. (V ia ecf)
Robert J. Basil, Esq. (V ia ecf)

